DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Rhu on 2/23/2022.
The application has been amended as follows: 
Please substitute claims 1- 20 as follows adding new claims 21- 23:


(Currently Amended) A method, comprising:
processing, by a device, a preview frame to identify an outline of an object;
determining, by the device and based on processing the preview frame, whether a first value of an image parameter, associated with the preview frame, satisfies a first threshold, 
the image parameter relating to contrast; 
determining, by the device, whether a second value, associated with a distance between the object and the device, satisfies a second threshold,
the second value being one of:
a width of the outline of the object,
a width of a camera preview display, or
a ratio based on the width of the outline of the object and the width of the camera preview display; 
selectively:
providing, by the device, first feedback based on determining that the first value of the image parameter does not satisfy the first threshold,
the first feedback including an instruction to perform an action with respect to at least one of the device or the object; [[and]]and/or
providing, by the device, second feedback based on determining that the second value does not satisfy the second threshold; and 
automatically capturing, by the device, an image of the object based on determining that the first value of the image parameter satisfies the first threshold and the second value satisfies the second threshold.

(Currently Amended) The method of claim 1, further comprising:
processing a subsequent preview frame based on providing the first feedback or the second feedback; and
determining the outline of the object based on processing the subsequent preview frame.

(Original) The method of claim 2, further comprising:
providing, for display, a boundary corresponding to the outline of the object as an overlay.

(Original) The method of claim 3, further comprising:
updating a position, an orientation, and/or a size of the boundary based on movements of the device.

(Currently Amended) The method of claim 1, further comprising:

applying a filter to the preview frame for glare detection; and
providing third feedback based on determining that a third value related to glare does not satisfy a third threshold.

(Original) The method of claim 5, further comprising:
determining the outline of the object; and
wherein applying the filter to the preview frame comprises:
applying the filter only to pixels of a portion of the preview frame,
the portion of the preview frame corresponding to an area associated with the outline of the object.

(Canceled Herein) 

(Currently Amended) A device, comprising:
one or more memories; and
one or more processors, communicatively coupled to the one or more memories, configured to:
process a preview frame to identify an outline of an object;
determine, based on processing the preview frame, whether a first value of an image parameter, associated with the preview frame, satisfies a first threshold,
the image parameter relating to contrast;
determine whether a second value, associated with a distance between the object and the device, satisfies a second threshold,
the second value being one of:
a width of the outline of the object,
a width of a camera preview display, or
a ratio based on the width of the outline of the object and the width of the camera preview display; 
selectively:
provide first feedback based on determining that the first value of the image parameter does not satisfy the first threshold,
the first feedback including an instruction to perform an action with respect to at least one of the device or the object; [[and]]and/or
provide second feedback based on determining that the second value does not satisfy the second threshold; and 
automatically capture an image of the object based on determining that the first value of the image parameter satisfies the first threshold and the second value satisfies the second threshold.

(Currently Amended) The device of claim 8, wherein the one or more processors are further configured to:
process a subsequent preview frame based on providing the first feedback or the second feedback; and
determine the outline of the object based on processing the subsequent preview frame.

(Original) The device of claim 9, wherein the one or more processors are further configured to:
provide, for display, a boundary corresponding to the outline of the object as an overlay.

(Original) The device of claim 10, wherein the one or more processors are further configured to:
update a position, an orientation, and/or a size of the boundary based on movements of the device.

(Currently Amended) The device of claim 8, 
apply a filter to the preview frame for glare detection; and
provide third feedback based on determining that a third value related to glare does not satisfy a third 

(Original) The device of claim 12, wherein the one or more processors are further configured to:
determine the outline of the object; and
wherein the one or more processors, when applying the filter to the preview frame, are configured to:
apply the filter only to pixels of a portion of the preview frame,


(Canceled Herein) 

(Currently Amended) A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising:
one or more instructions that, when executed by one or more processors of a device, cause the device to:
process a preview frame to identify an outline of an object;
determine, based on processing the preview frame, whether a first value of an image parameter, associated with the preview frame, satisfies a first threshold,
the image parameter relating to contrast;
determine whether a second value, associated with a distance between the object and the device, satisfies a second threshold,
the second value being one of:
a width of the outline of the object,
a width of a camera preview display, or
a ratio based on the width of the outline of the object and the width of the camera preview display; 
selectively: 
provide first feedback based on determining that the first value of the image parameter does not satisfy the first threshold,
first feedback including an instruction to perform an action with respect to at least one of the device or the object; [[and]]and/or
provide second feedback based on determining that the second value does not satisfy the second threshold; and 
automatically capture an image of the object based on determining that the first value of the image parameter satisfies the first threshold and the second value satisfies the second threshold.

(Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to:
process a subsequent preview frame based on providing the first feedback or the second feedback; and
determine the outline of the object based on processing the subsequent preview frame.

(Original) The non-transitory computer-readable medium of claim 16, wherein the one or more instructions further cause the device to:
provide, for display, a boundary corresponding to the outline of the object as an overlay.

(Original) The non-transitory computer-readable medium of claim 17, wherein the one or more instructions further cause the device to:
update a position, an orientation, and/or a size of the boundary based on movements of the device.

(Currently Amended) The non-transitory computer-readable medium of claim 15, 
apply a filter to the preview frame for glare detection; and
provide third feedback based on determining that a third value related to glare does not satisfy a third 

(Original) The non-transitory computer-readable medium of claim 19, wherein the one or more instructions further cause the device to:
determine the outline of the object; and
wherein the one or more instructions, that cause the device to apply the filter to the preview frame, cause the device to:
apply the filter only to pixels of a portion of the preview frame,
the portion of the preview frame corresponding to an area associated with the outline of the object.

(New) The non-transitory computer-readable medium of claim 15, wherein one of more of the first feedback or the second feedback is provided in real-time.

(New) The method of claim 1, wherein one of more of the first feedback or the second feedback is provided in real-time.

(New) The device of claim 8, wherein one of more of the first feedback or the second feedback is provided in real-time.
Allowable Subject Matter
Claims 1- 6, 8- 13 and 15- 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art, either singularly or in combination, fairly teaches or suggests applicant’s claimed invention wherein applicant recites, among other limitations, ” automatically capturing, by the device, an image of the object based on determining that the first value of the image parameter satisfies the first threshold and the second value satisfies the second threshold.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PAP 2014/ 0032406 discloses systems and methods are provided for capturing and processing images of remittance coupons using a mobile device and obtaining data from the captured image which is used to set up or carry out payment of a bill that corresponds to the remittance coupon.  Optimization and enhancement of image capture and image processing are provided on the mobile device to improve the initial quality of the captured image and provide a user with real time feedback.  The image is then sent from the mobile device to a remote server, where additional image processing is performed to improve the quality of the image and then extract data from the image that is relevant to paying the bill.  The extracted data may be verified through comparisons with databases which store information on billers, bill formats and other relevant content that will appear on the bill.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov